PER CURIAM.
The judgment in this case should be reversed and judgment rendered for the plaintiff in error, for the reason that the property mortgaged to wit, “one registered Jersey bull,” is too indefinite, the mortgagor at the time having three registered Jersey bulls.
The mortgage itself should have contained some words of description which would have enabled one to have ascertained which of the fhree Jersey registered bulls was intended to be mortgaged, there being on the farm of the mortgagor three registered Jersey bulls, each one answering the description contained in the mortgage. No one is described in particular, and the description is void for uncertainty. Stonebraker v. Ford, 81 Mo. 532; Kelly v. Reid, 57 Miss. 89; Fordyce v. Neal, 40 Mich. 705; Parker v. Chase, 62 Vt. 206 [20 Atl. Rep. 198; 22 Am. St. Rep. 99]; Jones, Chat. Mort. Sec. 56a; Cobby, Chat. Mort. Secs. 15, 19.